    Case 2:16-cv-00338-ALB-SRW Document 164 Filed 03/06/20 Page 1 of 17




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

MARILYN R. SCROGGINS,                          )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )   CASE NO. 2:16-cv-338-ALB
                                               )
LIFEPOINT HEALTH, INC., et al,                 )
                                               )
              Defendants.                      )

                    MEMORANDUM OPINION AND ORDER

       This is a contract dispute between Plaintiff Marilyn R. Scroggins

(“Scroggins”) and several corporations associated with Andalusia Regional Hospital

(the “hospital”)1 in Andalusia, Alabama, where Scroggins received medical

treatment following a car accident. After Scroggins received a settlement from the

tortfeasor, the hospital sought to collect from the settlement. Scroggins believes the

hospital should have billed her health insurance company instead. Rather than sue

the hospital, however, she sued parent companies in the hospital’s corporate

hierarchy. This matter comes to the Court on numerous motions to dismiss the

operative complaint. After extensive briefing and oral argument, the Court concludes

that these motions are due to be GRANTED.


1
 In the Second Amended Complaint, Scroggins refers to the treating hospital as “Community
Hospital of Andalusia, LLC.” (Doc. 47 ¶ 3). The LifePoint Defendants refer to the hospital as
“Andalusia Regional Hospital.” (Doc. 102 at 1).
       Case 2:16-cv-00338-ALB-SRW Document 164 Filed 03/06/20 Page 2 of 17




                                       PARTIES

        The operative pleading in this case is the Second Amended Complaint (the

“Complaint”) (Doc. 47). The following motions are pending before this Court:

        - Defendant Medical Reimbursements of America, Inc.’s (“MRA”) Motion
          to Dismiss, (Doc. 96);
        - Defendants Parallon Business Solutions, LLC (“Parallon”) and HSS
          Systems, LLC’s (“HSS”) Motion to Dismiss. (Doc. 99).
        - Defendant LifePoint Health, Inc., f/k/a LifePoint Hospitals, Inc.’s (“LHI”)
          Motion to Dismiss. (Doc. 101).
        - Defendants LifePoint Holdings 2, LLC (“LifePoint 2”), LifePoint
          Hospitals Holdings, LLC (“LifePoint Hospitals Holdings”), Historic
          LifePoint Hospitals, LLC (“Historic LifePoint Hospitals”), HSCGP, LLC,
          and Shared Business Services, LLC a/k/a LifePoint Health Business
          Services’ (“Shared Business Services”) Motion to Dismiss. (Doc. 103).
        - Defendant LifePoint Corporate Services, General Partnership’s
          (“LifePoint Corporate Services”) Motion to Dismiss. (Doc. 105).
        - Scroggins’s Motion for Leave to File Surreply in Opposition to
          Defendants’ Motions to Dismiss. (Doc 138).
        - Defendants’ Motion for Leave to File Replies to Scroggins’s Supplemental
          Memorandum in Opposition to Defendants’ Motions to Dismiss. (Doc.
          151).

   The following Defendants are collectively referred to as “LifePoint Defendants”:

   -    LHI
   -    LifePoint 2
   -    LifePoint Hospitals Holdings
   -    Historic LifePoint Hospitals
   -    LifePoint Corporate Services
   -    Shared Business Services
   -    HSCGP, LLC

   The following Defendants are collectively referred to as “Billing Defendants”:



                                          2
     Case 2:16-cv-00338-ALB-SRW Document 164 Filed 03/06/20 Page 3 of 17




    - Parallon2
    - HSS
    - MRA

       Scroggins did not name the hospital as a party to this action. However,

Scroggins acknowledges that her claims against all other named parties flow

exclusively through the services she received at the hospital, including billing issues

under a contract to which the hospital is a party. Apart from those services provided

by the hospital and its contract, she had no other contact, claim, or cause of action

with any other named party to this action. Accordingly, it is ORDERED pursuant

to Rule 19(a)(2), Fed. R. Civ. P., that Andalusia Regional Hospital be and is made a

party to this action.

                                    BACKGROUND

       The relevant facts for the purposes of these motions to dismiss have been

outlined by a prior Memorandum Opinion and Order of this Court. (Doc. 26 at 5–

10). The specific factual allegations at issue here are taken from the operative

complaint and are assumed to be true for the purposes of this opinion.

       Scroggins received treatment at the hospital for injuries she sustained in an

automobile accident on May 19, 2015. At the time of her treatment, Scroggins was

covered by a health insurance policy issued by United Healthcare Insurance (the



2
 Plaintiff concedes lack of personal jurisdiction over Parallon. (Doc. 132 ¶ 1). Accordingly,
Parallon is dismissed in this order.
                                             3
    Case 2:16-cv-00338-ALB-SRW Document 164 Filed 03/06/20 Page 4 of 17




“insurer”). LifePoint is a healthcare company that owns or operates hospitals in

twenty-two states, including hospitals in the State of Alabama such as Andalusia

Regional Hospital. (Doc. 47 at ¶ 14). Scroggins alleged “LifePoint has created a

maze of numerous entities that are affiliated with the ownership, management,

operation, and control of its hospitals, all of these affiliated entities are ultimately

owned, directly or indirectly, by LifePoint, and the profits from these entities flow

through them to LifePoint.” Id. at ¶ 15. Scroggins further alleged that she is a third-

party beneficiary of the contract between the hospital and her health insurance

company, which the defendants breached:

      [P]ursuant to the terms of the managed-care contracts negotiated by
      LifePoint Corporate Services, LifePoint-affiliated hospitals are
      required to submit their insured patients’ bills to their respective health
      insurance carriers; accept the health insurers’ contractually agreed-
      upon discounted payment as full payment for the bills, to the extent the
      patient does not owe a co-pay or deductible; and hold the patients
      harmless for any charges that exceed the patients’ financial
      responsibility under their respective managed-care plans.

Id. at ¶ 23. The crux of the Second Amended Complaint is Scroggins’s allegation

that the hospital should have billed her insurance for the treatment she received:

      Through their billing and bill-collection practices, the [LifePoint]
      Defendants attempt to maximize the amounts collected by [the Billing]
      Defendants for covered services by seeking from patients with health
      insurance, when sources of payment other than health insurance are
      available, the full amount of the hospitals’ charges (which is more than
      the hospitals are entitled to receive for the covered services), rather than
      accepting the discounted amount the hospitals have contractually
      agreed to accept as full payment, except for copays and deductibles,
      from the patients’ health insurance carriers.

                                           4
     Case 2:16-cv-00338-ALB-SRW Document 164 Filed 03/06/20 Page 5 of 17




Doc. 47 at ¶ 34.

       Scroggins alleged the following counts:

    - Count I – Intentional Interference with Contractual Relations against all
      Defendants.3
    - Count II – Breach of Contract as a third-party beneficiary against the LifePoint
      Defendants.
    - Count III – Unjust Enrichment against all Defendants.
    - Count IV – Declaratory Judgment against Billing Defendants.4
    - Count V – Civil Conspiracy against all Defendants.5

                                        STANDARD

       When evaluating a motion to dismiss, the court assumes the factual allegations

are true and construes them in the light most favorable to the plaintiff. Hishon v.

King & Spalding, 467 U.S. 69, 73 (1984); Duke v. Cleland, 5 F.3d 1399, 1402 (11th

Cir. 1993). “To avoid dismissal the complaint must contain sufficient factual matter

… to state a claim to relief that is plausible on its face.” Gates v. Khokhar, 884 F.3d

1290, 1296 (11th Cir. 2018) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009))

(internal quotation marks omitted). Whether a complaint is plausible depends on

whether “it contains sufficient facts to support a reasonable inference that the

defendant is liable for the misconduct alleged.” Id.



3
  Scroggins has stipulated to the dismissal of Count I as to the LifePoint Defendants. (Doc. 163 ¶
1).
4
  Scroggins has stipulated to the dismissal of Count IV. (Doc. 163 ¶ 2).
5
  Scroggins has stipulated to the dismissal of Count V as to the LifePoint Defendants. (Doc. 163
¶ 3).
                                                5
    Case 2:16-cv-00338-ALB-SRW Document 164 Filed 03/06/20 Page 6 of 17




                                   DISCUSSION

      Defendants have filed multiple motions to dismiss that raise dozens of

arguments. But one issue predominates. As an intended beneficiary of her health

insurance company’s contract with the hospital, Scroggins almost certainly has a

breach of contract claim against the hospital. But she cannot rely on the potential

liability of the hospital to bring claims against the host of additional parties she has

named as defendants in the operative complaint. And she cannot bootstrap her

contract claim into a cause of action sounding in equity or tort. For these reasons,

the Court concludes that Defendants’ various motions to dismiss are due to be

granted.

   A. Count I – Intentional Interference with Contractual Relations

      The only remaining Defendants as to Count I are the Billing Defendants. In

Count I, Scroggins claims that “[v]alid, legal contracts existed between the

LifePoint-affiliated hospitals and Scroggins’s and the Class members’ health

insurance carriers” (Doc. 48 ¶ 57) and that the Billing Defendants interfered with

those contracts. Specifically, Scroggins alleges that

      Defendants intended to induce a breach of the contracts. The Directing
      Defendants intentionally interfered with the contracts by requiring the
      hospitals to take the actions specified herein and by requiring the
      hospitals to use the Billing and Collection Defendants for bill-
      collection services, following which Billing and Collection Defendants,
      with the hospitals’ knowledge and consent, took the actions previously
      specified herein. The actions taken by the hospitals and the Billing and
      Collection Defendants, include, but are not limited to, not submitting
                                           6
    Case 2:16-cv-00338-ALB-SRW Document 164 Filed 03/06/20 Page 7 of 17




      insured patients’ bills to their health insurance carriers; not timely
      submitting the bills to the health insurers; first seeking recovery from
      third parties before pursuing recovery from the health insurers; not
      accepting the health insurers’ contractually agreed upon discounted
      payments as full payment for the bills, to the extent the patient did not
      owe a co-pay or deductible; and pursuing and obtaining payment or the
      full amount of the undiscounted medical bills from the patients, either
      directly or indirectly, for covered services in an amount exceeding the
      contractually agreed-upon discounted payments. All of these actions
      breached the contracts.

(Doc. 48 ¶ 59). Neither of the Billing Defendants were parties to the contract

between LifePoint and Scroggins’s health insurance carriers, and the Billing

Defendants are not named in Scroggins’s claims of Breach of Contract in Count II.

Scroggins has dismissed her claims under Count I as to the LifePoint Defendants.

      Defendants argue, and the Court agrees, that Scroggins cannot bring a claim

for tortious interference against these parties because they were not strangers to the

underlying contract. The Complaint alleged that the Billing Defendants both

“performed the services and w[ere] involved in the activities” of the contract at issue.

(Doc. 47 ¶¶ 8–11). The Alabama Supreme Court has held that a third party to a

tortious interference claim is not a stranger to the contract at issue when that party

has an interest in or control over that relationship:

      [A] plaintiff asserting a tortious-interference claim bears the burden of
      proving that the defendant is a “third party” or “stranger” to the contract
      or business relationship with which the defendant allegedly interfered.
      A defendant is a party in interest to a relationship if the defendant has
      any beneficial or economic interest in, or control over, that relationship.


                                           7
    Case 2:16-cv-00338-ALB-SRW Document 164 Filed 03/06/20 Page 8 of 17




Waddell & Reed, Inc. v. United Inv’rs Life Ins. Co., 875 So. 2d 1143, 1154 (Ala.

2003), as modified on denial of reh’g (Sept. 5, 2003)(citations omitted). Based on

the plain language of the Complaint that the Billing Defendants “performed the

services and w[ere] involved in the activities” of the contract, both were parties in

interest to the contract, specifically because they were tasked with performing the

services provided by that contract as agents of the LifePoint Defendants. The Billing

Defendants were not strangers to the contract. There is no allegation that they

engaged in any act that was not at the direction or knowledge of the LifePoint

Defendants. Accordingly, Count I of the Second Amended Complaint is due to be

dismissed.

   B. Count II – Breach of Contract

      In Count II, Scroggins brings a Breach of Contract claim “under the theory of

direct liability of parent corporations for the wrongful acts of their subsidiaries as

recognized in United States v. Bestfoods, 524 U.S. 51 (1998), and elsewhere.” (Doc.

47 ¶ 67). Scroggins seeks to represent a class of “intended third-party beneficiaries

of the contracts between the LifePoint-affiliated hospitals and their health insurance

carriers.” (Doc. 47 ¶ 68). She alleges that the Defendants breached these contracts

because their subsidiaries did not submit bills to health insurance companies and,

instead, filed liens against tort settlements:

      [They] breached their contracts with the health insurance carriers by not
      submitting the Class members’ medical bills to their health insurance
                                            8
    Case 2:16-cv-00338-ALB-SRW Document 164 Filed 03/06/20 Page 9 of 17




      carriers for payment, by filing hospital liens for the undiscounted
      medical bills upon the Class members’ third-party tort claims and
      recoveries and/or automobile-insurance benefits, by obtaining payment
      for the undiscounted medical bills directly from the Class members
      and/or from the Class members’ third-party tort recoveries and/or
      automobile insurance benefits, and/or, after submitting [Scroggins’s]
      and the Class members’ medical bills to their health insurance carriers
      for payment, by returning the health insurance carriers’ payments and
      demanding payment for the full, undiscounted amount of the medical
      bills from [Scroggins] and the Class members.

(Doc. 47 ¶ 69).

      The problem, of course, is that the LifePoint Defendants are not parties to any

of the contracts at issue, which are between the insurers and the hospitals. (Doc. 102

at 14; Doc. 104 at 15; Doc. 106 at 9; Doc. 130 at 30). The LifePoint Defendants

argue that they cannot be held liable, at least based on Scroggins’s allegations,6 for

their subsidiaries’ breach of contract. The Court agrees.

      Scroggins cites several cases for the proposition that a parent company can be

liable for “wrongful acts” that it performs by controlling its subsidiary. But, for the

most part, these cases concern parent corporations that allegedly forced their

subsidiaries to commit torts or violate regulatory statutes. E.g., Bolin v. Superior

Well Servs., Inc., 2010 WL 11474092, at *5–8 (N.D. Ala. June 25, 2010)

(recognizing potential direct parent liability for negligence and wantonness in



6
 Scroggins expressly disclaims any effort to pierce the corporate veil, arguing that
she “is not proceeding on a theory of corporate-veil piercing.” (Doc. 130 at 31
n.10).
                                          9
   Case 2:16-cv-00338-ALB-SRW Document 164 Filed 03/06/20 Page 10 of 17




personal injury case); In re Managed Care Litig., 298 F. Supp. 2d 1259, 1309 (S.D.

Fla. 2003) (parent could be held liable in fraud and RICO action, involving violation

of consumer protection statutes). For example, Scroggins relies extensively on

Bestfoods to argue that she “has alleged a valid direct-liability claim against LHI for

Andalusia Regional’s breach of its provider agreement with [the insurer].” (Doc. 130

at 33). In Bestfoods, the United States Supreme Court addressed parental liability

under the Comprehensive Environmental Response, Compensation and Liability Act

(CERCLA). The Supreme Court explained “that the corporate veil may be pierced

and the shareholder held liable for the corporation’s conduct when, inter alia, the

corporate form would otherwise be misused to accomplish certain wrongful

purposes, most notably fraud, on the shareholder’s behalf.” Bestfoods, 524 U.S. at

62. The Court also recognized that a parent corporation may be liable when “the

party is directly a participant in the wrong complained of.” Id. at 64. But Bestfoods

does not, as Scroggins suggests, stand for the proposition that a plaintiff may simply

bypass piercing the corporate veil to direct liability of a parent corporation. See id.

at 63–64 (“The Court of Appeals was accordingly correct in holding that when (but

only when) the corporate veil may be pierced, may a parent corporation charged with

derivative CERCLA liability for its subsidiary’s actions.”) (emphasis added)

(footnotes omitted). And Bestfoods says nothing about a parent corporation’s

liability for a state-law breach of contract claim. See, e.g., Babb v. Lee Cty Landfill

                                          10
   Case 2:16-cv-00338-ALB-SRW Document 164 Filed 03/06/20 Page 11 of 17




SC, LLC, 852 F. Supp. 2d 682, 686 (D.S.C. 2012) (“Plaintiffs have not convinced

this court to extend the Bestfoods holding to the facts of this non-CERCLA case.”).

      Scroggins brings an Alabama contract claim, not a fraud, personal injury, or

CERCLA claim, and the Alabama Supreme Court has rejected the theory that a

corporate parent can be held directly liable for its subsidiary’s breach of contract

without piercing the corporate veil. The contract in this case is between the insurer

and the hospital, and the terms of the contract explicitly state that Alabama state law

governs. (Doc. 108-3 SEALED). The Alabama Supreme Court has held “that a

parent corporation which owns all the stock of a subsidiary corporation is not liable

for acts of its subsidiary corporation, unless the parent corporation so controls the

operation of the subsidiary corporation as to make it a mere adjunct, instrumentality,

or alter ego of the parent corporation.” Duff v. S. Ry. Co., 496 So. 2d 760, 762 (Ala.

1986) (citing Baker v. Hosp. Corp. of Am., 432 So. 2d 1281 (Ala. 1983)). “We have

held that in the absence of fraud or inequity, the sole shareholder in a corporation

will be protected from individual liability by the corporate entity.” Co-Ex Plastics,

Inc. v. AlaPak, Inc., 536 So. 2d 37, 39 (Ala. 1988) (citing Washburn v. Rabun, 487

So. 2d 1361 (Ala. 1986)). Scroggins has neither alleged any fraudulent use of the

corporate form nor that the hospital, or any other defendant, is underfunded or

structured such that inequity would result from disallowing direct liability against




                                          11
   Case 2:16-cv-00338-ALB-SRW Document 164 Filed 03/06/20 Page 12 of 17




the corporate parents of the hospital. Instead, Scroggins has expressly disclaimed

attempting to pierce the corporate veil.

      There is one Alabama case in Scroggins’s favor, but it is inapposite. In

Drummond Co. v. Walter Industries, Inc., the Alabama Supreme Court briefly

addressed whether a parent corporation could be held directly liable for breach of

contract based on the theory that the parent corporation was a signatory to the

contract at issue. 962 So. 2d 753, 784 (Ala. 2006) (“Drummond bases its breach-of-

contract claim against JWR on direct liability only because JWR was a signatory to

the 1991 agreement.”). However, the Drummond court did not reach the merits of

that theory because it held that “the 1972 and 1991 agreements were void for

indefiniteness or, at best, that they were unexecuted agreements to agree…” Id. And,

in any event, there are no such allegations in this case, i.e., none of the defendants

named in the Second Amended Complaint are signatories to the contract that was

allegedly breached.

      In short, Alabama contract law recognizes liability for a breach of contract

against a parent corporation only in the presence of fraud, inequity, or piercing the

corporate veil. None of which have been alleged in this case. The only defendant for

which Scroggins has sufficiently pleaded a claim for breach of contract is the

hospital—the actual party to the contract. All other defendants in this matter are due

to be dismissed from Count II.

                                           12
   Case 2:16-cv-00338-ALB-SRW Document 164 Filed 03/06/20 Page 13 of 17




   C. Count III – Unjust Enrichment

      In Count III, Scroggins raised a claim of Unjust Enrichment against all

Defendants. (Doc. 47 ¶¶ 75–80). Scroggins’s claim for unjust enrichment is

predicated on her claim that “medical services should have been determined by the

discounted rates provided in the contracts between the hospitals and the health

insurance carriers.” (Doc. 47 ¶ 79). Defendants argue that Scroggins cannot bring an

unjust enrichment claim when the issue is covered by an express contract. Although

Scroggins acknowledges that the existence of an express contract generally

precludes a claim for unjust enrichment, she argues that the defendants may still be

liable for unjust enrichment because they are not parties to the express contract.

      Defendants have the better argument. Alabama law does not recognize an

equitable unjust enrichment claim when there is an express contract that governs the

same subject. See Mantiply v. Mantiply, 951 So. 2d 638, 656 (Ala. 2006) (“The

existence of an express contract on a given subject generally excludes an implied

agreement on the same subject.”); Vardaman v. Florence City Bd. of Educ., 544 So.

2d 962, 965 (Ala. 1989) (same). The reason that Alabama law does not recognize an

unjust enrichment claim when an express contract exists is that unjust enrichment is

an equitable remedy that may be relied upon only when there is no adequate remedy

at law. See, e.g., Am. Family Care, Inc. v. Irwin, 571 So. 2d 1053, 1061 (Ala. 1990)

(“[T]he presence of an adequate remedy at law precludes the enforcement of a

                                         13
   Case 2:16-cv-00338-ALB-SRW Document 164 Filed 03/06/20 Page 14 of 17




constructive trust[,]” which “is [an equitable] remedy created to prevent unjust

enrichment.”); see also Teleprompter of Mobile, Inc. v. Bayou Cable TV, 428 So. 2d

17, 20 (Ala. 1983) (“[A]n injunction, like any other equitable remedy, will only issue

where there is no adequate remedy at law.”); Pearson’s Pharmacy, Inc. v. Express

Scripts, Inc., 505 F. Supp. 2d 1272, 1278 (M.D. Ala. 2007) (dismissing unjust

enrichment claim with prejudice because plaintiffs had adequate legal remedy for

damages under breach of contract theory). Accordingly, the deciding factor is not

whether the specific defendants are parties to the contract, but that an express

contract governs the same subject. The existence of an express contract on a subject

means a plaintiff has an adequate remedy at law—a breach of contract claim—no

matter whether the named defendants are parties to the express contract. Count III

is due to be dismissed as to all Defendants.

   D. Count IV – Declaratory Judgment

      Scroggins filed a stipulation of dismissal as to Count IV “and all

corresponding prayers for relief, Scroggins has claimed against all the Defendants

included in this claim.” (Doc. 163 ¶ 2). Accordingly, Count IV is due to be dismissed

with prejudice.

   E. Count V – Civil Conspiracy

      In Count V, Scroggins raised a Civil Conspiracy claim, arguing that

“Defendants agreed among themselves and had a common design to intentionally

                                         14
   Case 2:16-cv-00338-ALB-SRW Document 164 Filed 03/06/20 Page 15 of 17




interfere with, by concerted action, the contracts between the LifePoint-affiliated

hospitals and [Scroggins’s] and the Class members’ health insurance carriers.

Intentional interference with the contracts was an unlawful purpose.” (Doc. 47 ¶ 86).

Scroggins has stipulated to the dismissal of Count V as to the LifePoint Defendants.

(Doc. 163 ¶ 3). “The elements of civil conspiracy in Alabama are: (1) concerted

action by two or more persons (2) to achieve an unlawful purpose or a lawful purpose

by unlawful means.” Ex parte Alamo Title Co., 128 So. 3d 700, 713 (Ala. 2013)

(citing Luck v. Primus Auto. Fin. Servs., Inc., 763 So. 2d 243, 247 (Ala. 2000)).

Scroggins’s claim of Civil Conspiracy in Count V is predicated on her allegation

that “[i]ntentional interference with the contracts was an unlawful purpose.” As

addressed above, Scroggins’s claim of intentional interference with contractual

relations fails. Because there is no underlying tort, Scroggins cannot bring a claim

for conspiracy to commit a tort. Accordingly, Count V is due to be dismissed.

                                 CONCLUSION

       Accordingly, it is ORDERED that:

      1. Andalusia Regional Hospital is JOINED as a defendant pursuant to

         Federal Rule of Civil Procedure 19(a)(2).

      2. Defendant Medical Reimbursements of America, Inc.’s Motion to Dismiss

         (Doc. 96) is GRANTED and MRA is dismissed without prejudice.




                                         15
Case 2:16-cv-00338-ALB-SRW Document 164 Filed 03/06/20 Page 16 of 17




  3. Defendant Parallon Business Solutions, LLC is DISMISSED for lack of

     personal jurisdiction.

  4. HSS Systems, LLC’s Motion to Dismiss (Doc. 99) is GRANTED and HSS

     is dismissed without prejudice.

  5. Defendant LifePoint Health, Inc., f/k/a LifePoint Hospitals, Inc.’s Motion

     to Dismiss (Doc. 101) is GRANTED and LifePoint is dismissed without

     prejudice.

  6. Defendants LifePoint Holdings 2, LLC (“LifePoint 2”), LifePoint

     Hospitals Holdings, LLC (“LifePoint Hospitals Holdings”), Historic

     LifePoint Hospitals, LLC (“Historic LifePoint Hospitals”), HSCGP, LLC,

     and Shared Business Services, LLC a/k/a LifePoint Health Business

     Services’ (“Shared Business Services”) Motion to Dismiss (Doc. 103) is

     GRANTED and LifePoint 2, LifePoint Hospitals Holdings, Historic

     LifePoint Hospitals, and Shared Business Services are dismissed without

     prejudice.

  7. LifePoint Corporate Services, General Partnership’s Motion to Dismiss

     (Doc. 105) is GRANTED and LifePoint Corporate Services is dismissed

     without prejudice.

  8. Scroggins’s Motion for Leave to File Surreply in Opposition to

     Defendants’ Motions to Dismiss (Doc 138) is DENIED as moot.

                                       16
Case 2:16-cv-00338-ALB-SRW Document 164 Filed 03/06/20 Page 17 of 17




  9. Defendants’ Motion for Leave to File Replies to Scroggins’s Supplemental

     Memorandum in Opposition to Defendants’ Motions to Dismiss (Doc.

     151) is DENIED as moot.

  10. Counts I, III, IV, & V are dismissed as to all parties. Count II is dismissed

     as to all parties except the hospital.

  11. Scroggins is granted leave to amend the operative complaint not later than

     21 days after the entry of this Order.

     DONE and ORDERED this 6th day of March 2020.


                                         /s/ Andrew L. Brasher
                                    ANDREW L. BRASHER
                                    UNITED STATES DISTRICT JUDGE




                                      17
